DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-9 and 14-21 are currently pending and considered below while Claims 10-13 were withdrawn.



Election/Restrictions
Claims 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected traverse, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 Oct 2022.
Applicant's election with traverse of Invention I in the reply filed on 22 Oct 2022 is acknowledged.  The traversal is on the ground(s) that a hand pump is not able to refill a storage chamber that needs to be pressurized to about 100 PSIG.  This is not found persuasive because Amazon sells a 100 + PSI hand pump (https://www.amazon.com/BV-Portable-Frame-120PSI-Pressure/dp/B07NZ8V8XP/ref=sr_1_4?crid=HS3GE509YTIS&keywords=100+psi+hand+pump&qid=1668550986&sprefix=100psi+hand%2Caps%2C192&sr=8-4 ) and Robart Manufacturing sells a 120+ psi pump (https://robart.com/products/hand-air-pump-w-gauge?_pos=1&_sid=427dedc92&_ss=r).
The Applicant’s argument that the Examiner will be searching the same PTO classes and subclasses and therefore not a search burden is not persuasive since a search burden exists in that Invention I requires a search in at least B25C1/06, along with a unique text search, not required in Invention II.  Invention II requires a search in at least B25C5/08, along with a unique text search, not required in Invention I.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a housing” on Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-13 objected to because of the following informalities:  Updated Claim Identifiers are not listed.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, on the second and third line of the claim, the limitation utilized is “a pressurized gas.”  The claim is indefinite since it’s not clear if the second “a pressurized gas” is a new gas or as previously mentioned in line 2. Therefore, for the purposes of compact prosecution, the Examiner will interpret the second “a pressurized gas” as “the pressurized gas.”

Claims 15-21 are also rejected being dependent on Claim 14.

Regarding Claim 20, on the second line of the claim, the limitations stated are “a reciprocating element” and “a drive stroke” as in Claim 14. The claim is indefinite since it’s not clear if  the second “a reciprocating element” and “a drive stroke” are new limitations or as previously mentioned in Claim 14.  Therefore, for the purposes of compact prosecution, the Examiner will interpret Claim 20’s limitations as “the reciprocating element” and “the drive stroke.”

Regarding Claim 21, on the second line of the claim, the limitation “a reciprocating element” is also stated in Claim 14.  The claim is indefinite since it’s not clear if  the second “a reciprocating element” is new limitation or as previously mentioned in Claim 14.  Therefore, for the purposes of compact prosecution, the Examiner will interpret Claim 21’s limitation as “the reciprocating element.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierdeman et al. US20190375084A1 (herein, Bierdeman).

Regarding Claim 14, Bierdeman discloses, A fastener driving tool (Abstract, comprising: 
means for storing a pressurized gas (para [0030]); 
valve means (FIG. 2, para [0030]) for introducing additional pressurized gas (para [0030]) into said means for storing a pressurized gas; 
means for propelling a reciprocating element (FIG. 5, #26, para [0030]) in a drive stroke (para [0030]) using said pressurized gas (FIGS. 6A-B, para [0031]), 
wherein said pressurized gas is not vented to atmosphere after said drive stroke (para [0030]), but instead said pressurized gas is re-used for a plurality of operating cycles of the reciprocating element (para [0032]); and 
means for propelling said reciprocating element in a return stroke, to complete an operating cycle (Claim 1).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bierdeman, and in view of Pomeroy et al. US20180126530A1 (Pomeroy).


Regarding Claim 15, Bierdeman discloses as previously claimed. 
Bierdeman discloses, an end cap ( FIG. 1, #62).
Bierdeman does not disclose,  wherein: said valve means comprises a fill valve that is mounted at a side portion of an end cap, said end cap including a second gas passageway that travels between an inner end of the fill valve and a first gas passageway that is in fluidic communication with said means for storing a pressurized gas.
However, Pomeroy teaches, wherein: said valve means comprises a fill valve (FIG. 3, #66) that is mounted at a side portion (FIG. 1 – illustrates side portion of an end cap secured by fasteners) of an end cap,  said end cap including a second gas passageway that travels between an inner end of the fill valve (FIG. 3 – illustrates path from 66 to 30) and a first gas passageway that is in fluidic communication with said means for storing a pressurized gas (FIG. 3, para [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Pomeroy before the effective filing date of the invention and would be motivated to modify the end cap as disclosed by Bierdeman to include the fill valve and associated structures mounted (FIG. 3, 66) as taught by Pomeroy.  Since Pomeroy teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the end cap (Bierdeman, 62) by adding the fill valve (Pomeroy, FIG. 3, 66) and associated structures so as to provide the necessary pressurized air (Pomeroy, Abstract).

Regarding Claim 16, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein said end cap first gas passageway is between a main storage chamber (FIG. 5, #30) and a displacement volume of a working cylinder which contains said reciprocating element (FIGS. 6a-B, para [0030]).

Regarding Claim 17, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman/Pomeroy further discloses, further comprising: 
means for attaching a pressurized gas source (Bierdeman, para [0030]) to an outer end of said fill valve (Pomeroy, 66); and 
means for pumping pressurized gas through said fill valve, from said pressurized gas source (Bierdeman, para [0030]), and thereby filling said means for storing a pressurized gas with additional pressurized gas (Bierdeman, para [0004 and 0030]).

Regarding Claim 18, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein: said means for storing a pressurized gas comprises a main storage chamber (FIG. 5, #30, para [0030]).

Regarding Claim 19, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein: said means for storing a pressurized gas further comprises (30 – stores pressurized gas): 
an end cap (FIG. 1, #62) having a first gas passageway (FIGS. 1 and 6A-B, para [0030 and 0060]); and 
a displacement volume  (FIG. 6A, para [0031]) of a working cylinder (FIG. 5, #18); 
wherein: said first gas passageway and said displacement volume are in fluidic communication with said main storage chamber (FIGS. 1 and 6A-B, para [0030]).

Regarding Claim 20, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein: said means for propelling (FIG. 5, #26, para [0030]) in a drive stroke (para [0030]) a working cylinder (FIG. 5, #18) having a displacement volume on one side of said reciprocating element (FIG. 6A, para [0031] – illustrates displacement), wherein said displacement volume is in fluidic communication with said means for storing a pressurized gas (FIGS. 1 and 6A-B, para [0030]) .

Regarding Claim 21, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein: said means for propelling a reciprocating element (26) in a return stroke comprises (para [0052]) a mechanical lifter (FIG. 4, #100).



Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bierdeman et al. US20190375084A1 (herein, Bierdeman), and further in view of Pomeroy et al. US20180126530A1 (Pomeroy).

Regarding Claim 1, Bierdeman discloses, A fastener driving tool (Abstract), comprising: 
a working cylinder (FIG. 5, #18) that includes a movable piston (FIG. 5. #22) , said cylinder including a variable displacement volume on a first side of said piston (FIG. 6A, para [0031]), and said cylinder including a variable venting volume on a second (FIG. 6B, para [0031]), opposite side of said piston (FIGS. 6A-B – illustrate opposite side of 22); 
a storage chamber (FIG. 5, #30); 
an end cap (FIG. 1, #62) that is attached to at least one of said cylinder and said storage chamber near an end portion of said fastener driving tool (para [0033]), said end cap including at least one first gas passageway that is in fluidic communication with said cylinder and with said storage chamber (FIGS. 1 and 6A-B, para [0030]); 
a movable driver (FIG. 5, #26) that is in mechanical communication with said piston (para [0030]); 
a guide body (FIG. 5, #s 330 and 334) that guides movements of said driver (FIG, 16, para (0058)); and 
wherein: 
said variable displacement volume of the cylinder (FIGS. 6A-B, para [0030]), said storage chamber, and said at least one first gas passageway of the end cap all contain pressurized gases when said fastener driving tool is in use (paras [0030 and 0060]); and 
said pressurized gases (para [0030]) are not vented to atmosphere after a drive stroke (para [0031]), but instead said pressurized gases are re-used for a plurality of operating cycles (para [0032]).

Bierdeman does not disclose, a fill valve that is mounted at a side portion of said end cap, said end cap including a second gas passageway that travels between an inner end of the fill valve and said at least one first gas passageway of the end cap.
However, Pomeroy teaches, a fill valve (FIG. 3, #66) that is mounted at a side portion (FIG. 3 – illustrates side of cap) of said end cap (FIG. 3), said end cap including a second gas passageway (FIG. 3 – illustrates path from 66 to 30) that travels between an inner end of the fill valve and said at least one first gas passageway of the end cap (para [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Pomeroy before the effective filing date of the invention and would be motivated to modify the end cap as disclosed by Bierdeman to include the fill valve and associated structures mounted (FIG. 3, 66) as taught by Pomeroy.  Since Pomeroy teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the end cap (Bierdeman, 62) by adding the fill valve (Pomeroy, FIG. 3, 66) and associated structures so as to provide the necessary pressurized air (Pomeroy, Abstract).

Regarding Claim 2, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein said storage chamber is in fluidic communication at all times with said cylinder, through said end cap (FIG. 5, Claim 1).

Regarding Claim 4, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman/Pomeroy further discloses, wherein an outer end (Pomeroy, FIG. 3 – illustrates outer end) of said fill valve is directly accessible without removing any portion of a housing (Bierdeman, FIG. 1, #80) that covers at least a portion of said fastener driving tool.

Regarding Claim 5, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman/Pomeroy further discloses, further comprising a fill valve cover (Pomeroy, FIG. 3 – illustrates 66 covered) that protects said outer end of the fill valve during use of said fastener driving tool, yet said fill valve cover is removable by a human user without removing any portion of said housing (Bierdeman, FIG. 3 – 66 is a Schrader valve therefore, removable).

Regarding Claim 6, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Pomeroy further discloses, wherein said fill valve comprises a Schrader valve (para [0017]).

Regarding Claim 7, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein said guide body receives a fastener (FIG. 6B – illustrates a fastener) to be driven by said driver toward an exit portion of the guide body (FIG. 5, para [0058]).

Regarding Claim 8, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman further discloses, wherein: said end portion of said fastener driving tool is located at an opposite end from said exit portion of the guide body (FIG. 5 – illustrates opposite ends).

Regarding Claim 9, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman/Pomeroy further discloses, wherein said side portion of the end cap where the fill valve mounts (Bierdeman, FIG. 2 – illustrates 34 mounted on side) is outside a boundary of an imaginary cylinder that extends through and beyond said working cylinder (Bierdeman, FIG. 2 – illustrates mounted on side so outside boundary of imaginary cylinder).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Bierdeman/Pomeroy, and further in view of Butzen et al. US 20050001007 A1 (herein, Butzen).

Regarding Claim 3, as combined, Bierdeman/Pomeroy disclose as previously claimed.  As combined, Bierdeman/Pomeroy further discloses, wherein said end cap (Bierdeman, FIG. 1, #62) and said storage chamber (Bierdeman, FIG. 5, #30).
As combined, Bierdeman/Pomeroy does not disclose, wherein said end cap is removable from said storage chamber.
However, Butzen teaches, wherein said end cap (FIGS. 1 and 10, #32) is removable (para [0080]) from said storage chamber (FIG. 11 – area between 56 and 92).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Butzen before the effective filing date of the invention and would be motivated to modify the end cap as disclosed by, as combined, Bierdeman/Pomeroy to include the capability to remove the end cap as taught by Butzen.  Since Butzen teaches this capability that is known in the art and beneficial, thereby providing the motivation, to modify the end cap (Bierdeman, 62) by adding the capability to remove the same (Butzen, para [0080] so as to access to the interior (para [0080]) so as to be able to inspect and/or repair the inner components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey US-20190314968-A1 and Meyer US-20170297186-A1 cited for working cylinder, piston, storage chamber, end cap, driver, fill valve, operating cycles, fill valve cover and user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        15 November 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731